41 N.Y.2d 1049 (1977)
The People of the State of New York, Appellant,
v.
Long Island Lighting Company, Respondent.
Court of Appeals of the State of New York.
Argued March 25, 1977.
Decided April 28, 1977.
Henry F. O'Brien, District Attorney (Simon Perchik of counsel), for appellant.
Calvin E. Rafuse, Jr., and Edward M. Barrett for respondent.
Louis J. Lefkowitz, Attorney-General (Ezra I. Bialik and Philip Weinberg of counsel), amicus curiae.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed on the memorandum at the Appellate Term (88 Misc 2d 123).